UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/ A (Mark One) x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended January 31, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-153261 GOLDEN OPPORTUNITIES CORPORATION (Name of small business issuer in its charter) DELAWARE (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 520 S. Snowmass Circle, Superior, Colorado (Address of principal executive offices) (Zip Code) (303) 494-5889 (Registrant’s telephone number, including area code) Securities registered under Section 12(b) of the Exchange Act: Title of each class registered: Name of each exchange on which registered: None None Securities registered under Section 12(g) of the Exchange Act: Common Stock, par value $0.001 (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes ¨ No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes ¨ No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes ¨ No x There is no established public trading market for our common stock. As of April 30, 2011, the registrant had28,570,000 shares of its common stock outstanding. Documents Incorporated by Reference : None. Explanatory Note: This Form 10-K/A is being filed to correct the disclosure under Part II - Item 9A - Controls and Procedures and to correct the certifications filed as Exhibit 31.1. 2 TABLE OF CONTENTS PAGE PART I ITEM 1. Business 4 ITEM 1A. Risk Factors 10 ITEM 2. Properties 10 ITEM 3. Legal Proceedings 10 ITEM 4. Submission of Matters to a Vote of Security Holders 10 PART II ITEM 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 11 ITEM 6. Selected Financial Data 12 ITEM 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation 12 ITEM 7A. Quantitative and Qualitative Disclosures About Market Risk 14 ITEM 8. Financial Statements and Supplementary Data 14 ITEM 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 14 ITEM 9A. Controls and Procedures 15 PART III ITEM 10. Directors, Executive Officers and Corporate Governance 16 ITEM 11. Executive Compensation 17 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 18 ITEM 13. Certain Relationships and Related Transactions, and Director Independence 18 ITEM 14. Principal Accounting Fees and Services 19 ITEM 15. Exhibits, Financial Statement Schedules 20 SIGNATURES 21 3 PART I ITEM 1. BUSINESS Description of Business General Background The world-wide impact of the economic recession of 2009 and continuing through 2010 has delayed the execution of our business plan. However, we continue to seek out the best potential opportunity for the shareholders. The growth of the economies in Asia has provided enormous opportunities to many professional companies in the region. In order to gain access to the opportunities across the emerging economies, Golden Opportunities Corporation (the “Company”), has developed the following business plan (the “Plan”). We intend to use the experience of our sole executive to will implement our plan as a business partner with a active companies in the marketing or financial public relations market, i.e. assisting our clients in their IPO and other types of fund raising activities, or any other sales or marketing of products or services in Asia or any other company actively engaged in the professional services market or in the sales and /or manufacture and distribution of services or products in Asia. We are in the process of evaluating several potential temporary-to-permanent office locations convenient to the Hong Kong business center. 4 We will not need to merge or acquire a third party in order to engage in active business. We will establish our initial offices in the Hong Kong/Shenzhen, China region—and expand into emerging markets in Asia and leverage a client sourcing network in these markets within the following markets: · Technology, mobile and telecom companies; · First tier financial institutions and brokerage companies; · Regional electrical/hydropower, chemical and petroleum companies; · Regional textile, light electronics, steel and coal manufacturing companies; · Asia based manufacturers and distributors of domestic products; · Domestic and regional transportation companies; · Primary, secondary or vocational education. Building upon a strong client base from our sole officer and director, we intend to expand its service scope and become a recognized professional service company in China and these emerging markets. Apart from our investor relations business, we will establish service capabilities in providing financial advisory, audit and tax services for its clients. In addition to our expansion in service scope, we are also planning to expand its footprint in the Asia via a mergers and acquisitions strategy. We will serve as a platform for a co-operative structure together with professional service companies in Hong Kong, Vietnam, Singapore, Thailand, the Philippines and Malaysia. In addition to the aforesaid countries, we may further expand into other countries (collectively, the “Emerging Markets”) with potential for its business model to achieve remarkable growth and return to its shareholders. We will leverage our sales/marketing platform to attract Partners who desire to be part of a publicly traded company. The Company’s Services While we intend to engage in financial marketing, we will consider any other related or unrelated sales/marketing opportunity. We intend to provide one-stop professional financial marketing services: 1. Providing Pre-IPO and IPO services (IPO); 2. Bridging client’s with investors (investor relations); 3. Bridging Client’s financial information and the media (media relations); 4. Providing financial consulting, and investment services (financial consulting); 5. Providing interim and permanent human resources personnel (human resources); and 6. Providing innovative promotional consulting (innovative consulting); Propelled by the influx of PRC enterprises into the local and international capital market, we will serve the Greater China Region with dedicated innovation and expansion into the Emerging Markets. Initial Public Offering The success of public offering of an enterprise is measured by the extent to which the strengths of the enterprise is reflected and to which the enterprise stands out in the market. We will provide professional analyses and strategic proposals to the listing candidate regarding PR, promotion and marketing campaigns. At the same time, we will market our own sales/marketing platform to attract companies who desire to be part of a publicly traded company. The comprehensive scope of our professional services will include: · Professional strategic analysis and recommendation; · Formulation of overall promotion strategy; · Execution of investor relations campaigns; · Formulation of media promotion strategy; · Road show organization; · Formulation of contingency solutions; · Preparation of corporate promotional materials. 5 Investor Relations Investor relations are vital for listing and listed companies and the key to success lies in gaining and retaining the investors’ attention. W will use the experience of our sole executive officer and network with local and international investors, including fund managers, analysts and market commentators, to maximize the Client’s financial benefit. The scope of Investor Relations service includes: · Road shows; · Results announcement presentation; · Annual general meetings; · Investor database; · Collection of research reports; · Preparation of annual reports, quarterly reports and promotional materials. Media Relations Media is one of the major communication channels between a listed company and its shareholders. We will establish, through acquisition or affiliation, a professional PR team familiar with the operations of different media in the Emerging Markets and maintain close relation with international business and finance media. Depending on the clients’ needs, strategic arrangements will be made between the client and the media to ensure delivery of the best communication. The major activities and projects on media relations include: · Press Conference; · Media training; · Media interview arrangements; · Media monitor and follow-up; · Media database Financial Consulting and Investment Services We will provide its expertise to its clients to provide consulting and investment services. This will be achieved by leveraging the Company’s clients overall needs, and maintaining a structured approach to maximize the client’s return. We will also provide personal and corporate tax strategies and consulting. Interim and Permanent Human Resources Personnel We will have an electronic and networked database of human resource personnel to provide essential services to the clients. This network of personnel will be pre-screened for qualifications and experience. These personnel will be placed on an interim basis and then retained by the client, as necessary. 6 Innovative Promotional Consulting Services As an effective channel between its clients and the investors, we will assist its clients in planning and organizing a wide range of events such and conference and marketing campaign. We will also provide “compliance and maintenance” consulting. This includes legal and transactional compliance with public financial markets and product markets. Business Development Plan Our growth plan and strategy has not been formulated in vacuum. We have discussed with qualified companies within Asia and with their existing and potential clients and examined their needs. Two major trends have been identified: · While many multinationals are entering into the Asian markets, established companies in Asia are also expanding rapidly within this region. · Because of the changes in the operating environment, companies need different types of professional support, e.g. company secretary, audit, tax, financial advisory, management consulting services, etc. Instead of searching for different service providers for each of the services, companies would like to have a one-stop-shop for most of the professional services they need. Relying on this research, we are planning to provide what clients need and be where clients expand, i.e. expanding its service offerings and footprint across Asia. Expanding the Services Scope and Geographic Coverage We intend to become a recognized professional services provider in the rapidly growing economies in Asia. We are committed to growing our self to be a company with a wider service offerings and more extensive geographic coverage. Given the current economic downturn, we have delayed the execution of certain aspects of our intended services. The following table shows our anticipated growth plan to take place as opportunities present themselves. Services Country Financial PR Company Secretary Financial Advisory Audit Tax Greater China ü ü ü ü ü Singapore ü ü ü ü ü Vietnam ü ü ü ü ü Thailand ü ü ü ○ ○ Malaysia ü ü ü ○ ○ The Philippines ü ü ü ○ ○ ü - Services to be developed in the region with concrete plan ○ - Services to be developed when market conditions are favorable 7 Financial PR and Company Secretary Services We will implement our Plan in China initially. We intend to replicate our success into other areas in Asia. Due to the similarity of client relationship management model, we will also provide company secretary business, i.e. assisting its client in compliance to the company ordinance and listing rules in respective countries. Our priority continues to be to establish and expand these services in China, Singapore and Vietnam because the capital markets in these countries are very active. In order to expand into the economies as shown in the above table, we are in discussions with established financial PR services providers in China, Singapore and Vietnam, and company secretary companies in China/Hong Kong, Singapore and Vietnam, regarding future alliances. In addition to the initial offices in Shenzhen, China, we are planning to further expand its network into other first and second-tier cities in China, including, Beijing and Shanghai. Similarly, in Vietnam, we will initially target offices in Hanoi and Ho Chi Minh (Saigon). Further, we are currently screening for future partners offering financial PR and company secretarial services in Bangkok, Chiang Mai and Nakhon Ratchasima, Thailand; Kuala Lumpur, George Town and Putrajaya, Malaysia, and Manila and Quezon City, the Philippines. Financial Advisory Services The financial advisory services will include mergers and acquisitions, IPO’s, and other types of fund raising activities. We will leverage its acquired client base to provide these additional financial services not currently being provided to them. The provision of these financial advisory services will provide accretive revenues to the Company without the expense of new client acquisition. With its existing base in China and future partners in other countries, we will formulate a dedicated team in pursuing mergers and acquisitions and fund raising opportunities. In view of the rising trends in the capital market and foreign investment in the region, we will assist its clients in their M&A and fund raising in the future. Audit and Tax Services The market for audit and tax services is highly competitive in the region and we only plan to enter into the market where its future partners have the ability and network to be successful. We will work closely with local audit and tax services providers in providing a one-stop-shop solution. Our sole executive officer is currently in discussion with audit and tax services providers in China/Hong Kong, Singapore and Vietnam. 8 Growth Plan With the objective for regional growth, the growth table has been developed in two phases to launch and establish independent offices and alliance partner offices to broaden our services and to expand our regional impact of the Company. Mergers and Acquisition Phase 1 · Establish alliance with non-merger Partner providing immediate revenue · Establish alliance with a company secretary company in China · Establish financial PR company with company secretary capability in Vietnam · Establish alliance with non-merger Partner providing immediate revenue in Singapore · Establish alliance with secretary capability in Singapore · Establish alliance with an audit & tax professional service provider in China · Launch financial advisory services in China, Vietnam and Singapore Phase 2 · Establish alliance with an audit & tax professional service providers in Singapore and Vietnam · Launch a financial PR company with company secretary capability in Thailand Launch a financial PR company with company secretary capability in Malaysia and the Philippines · Launch financial advisory services in Thailand, Malaysia and Philippines Establish alliance with an audit & tax professional service providers in Thailand, Malaysia and the Philippines (if market conditions is favorable) Our future growth is mainly fueled by expansion of our offices and partner alliances. This is because different countries will have different legal and business requirements making “Greenfield” establishment very costly. The followings set forth certain characteristics of the potential affiliations targets for the Company. · Targeting small-medium enterprises; · Ownership willing to become an integral player in a Asia-wide services group; · Possessing successful track records in IPO and M&A; · Operating in more than two cities in a country; · Extensive client base connection with local investment capital market players; · High profile, under-leveraged client base; · Willing to become part of a regional network; · Willing to take Company Shares as substantial compensation; · Willing to hold shares for a period of at least two years. 9 Intellectual Property We do not own any intellectual property. Government Approval and Regulation We do not need government approval for our principal products or services. Employees We have no full time employees. Our president has agreed to allocate a portion of his time to the activities of the Company, without compensation outside of Company stock. The president anticipates that our business plan can be implemented by his devoting approximately 20 hours per month to the business affairs of the Company and, consequently, conflicts of interest may arise with respect to the limited time commitment by such officer. From time to time, Mr. Zahorik engages the services of professionals to perform limited tasks on behalf of the Company. ITEM 1A. RISK FACTORS Not applicable because we are a smaller reporting company. ITEM 2. PROPERTIES Our business office is located at 520 S. Snowmass Circle, Superior, Colorado 80027 ITEM 3. LEGAL PROCEEDINGS There are no pending legal proceedings to which the Company is a party or in which any director, officer or affiliate of the Company, any owner of record or beneficially of more than 5% of any class of voting securities of the Company, or security holder is a party adverse to the Company or has a material interest adverse to the Company. The Company’s property is not the subject of any pending legal proceedings. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS None. 10 PART II ITEM 5. MARKET FOR REGISTRANTS COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES No Public Market for Common Stock Our common stock was approved to trade on the OTC Bulletin Board system under the symbol “GOOO” since October 28, 2008. However, to date our Company’s Common Stock is not traded on a daily basis. The market price of our common stock is subject to significant fluctuations in response to variations in our quarterly operating results, general trends in the market, and other factors, over many of which we have little or no control. In addition, broad market fluctuations, as well as general economic, business and political conditions, may adversely affect the market for our common stock, regardless of our actual or projected performance. Holders There are 45 shareholders of our Common Stock. The issued and outstanding shares of our Common Stock were issued in accordance with the exemptions from registration afforded by Section 4(2) of the Securities Act of 1933. Dividends Since inception we have not paid any dividends on our common stock. We currently do not anticipate paying any cash dividends in the foreseeable future on our common stock, when issued pursuant to this offering. Although we intend to retain our earnings, if any, to finance the exploration and growth of our business, our Board of Directors will have the discretion to declare and pay dividends in the future. Payment of dividends in the future will depend upon our earnings, capital requirements, and other factors, which our Board of Directors may deem relevant. Recent Sales of Unregistered Securities On November 7, 2006, Scott Raleigh transferred an aggregate of 100,000 shares to Michael A. Zahorik pursuant to a stock purchase agreement and pursuant to an exemption from registration under Section 4(2) of the Securities Act of 1933. On June 30, 2007, the Company issued 275,000 shares at $0.01 per share to its President in acceptance of travel and administrative expenses paid on behalf of the Company. On August 15, 2007, the Company issued 1,250,000 shares at $0.01 per share to its President in acceptance of travel and administrative expenses paid on behalf of the Company. On August 31, 2007, the Company issued 20,000,000 shares at $0.01 to its President and other professionals engaged on behalf of the Company for their services through Calendar year 2007. From November 13, 2007 through January 22, 2008, the Company issued 1,820,000 shares at $0.025, pursuant to Regulation D, Rule 506 of the Securities Act of 1933. On January 2, 2009, the Company issued 1,125,000 shares to its President at $0.16 for employment services through the calendar year 2008. On February 5, 2010, the Company issued 4,000,000 shares to its President at $0.16 for employment services through the calendar year 2009. 11 Equity Compensation Plan Information The following table sets forth certain information as of January 31, 2009, with respect to compensation plans under which our equity securities are authorized for issuance: (a) (b) (c) Numberofsecuritiesto beissueduponexercise ofoutstandingoptions, warrantsandrights Weighted-average exercisepriceof outstandingoptions, warrantsandrights Numberofsecurities remainingavailablefor futureissuanceunder equitycompensation plans(excluding securitiesreflectedin column(a)) Equity compensation None Plans approved by Security holders Equity compensation None Plans not approved By security holders Total ITEM 6.SELECTED FIANANCIAL DATA Not applicable because we are smaller reporting company. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND PLAN OF OPERATIONS. Overview Golden Opportunities Corporation (the “Company”), was incorporated in the state of Delaware as of February 2, 2005 as 51147, Inc., on June 10, 2008 we filed a certificate of amendment changing our name to Golden Opportunities Corporation. We were originally incorporated as a blank check company to locate and negotiate with a business entity for the combination of that target company with us. In November 2007, we changed our business model to use the experiences of our sole executive and commenced implementing our plan as a business partner with a active companies in the marketing or financial public relations market such as, assisting our clients in the process of going public and other types of fund raising activities. We also work with other companies actively engaged in the professional services market or in the sales and /or manufacture and distribution of products or services in Asia. In doing so, we do not intend to merge with or into any third party in order to engage in active business. While we will not need to merge or acquire companies we will remain open to any sound business combination to achieve success. We intend to establish our initial offices in Hong Kong (SAR), China, or Shenzhen, China—and expand into emerging markets in Asia. In light of the current economic situation, we are evaluating a number of temporary-to-permanent office locations in Hong Kong central to many businesses operating in Asia. Rent has become more competitive over last 12 months and we are looking for the most favorable situation for the Company. 12 The comprehensive scope of our professional services will include: · Professional strategic analysis and recommendation; · Formulation of overall promotion strategy; · Execution of investor relations campaigns; · Formulation of media promotion strategy; · Road show organization; · Formulation of contingency solutions; · Preparation of corporate promotional materials; Michael Zahorik is the sole officer and director, and has an operational background in the legal, securities, financial and corporate industries. Mr. Zahorik has been actively consulting in Asia since 1989 and is managing director of Zahorik Professional Group. Mr. Zahorik has extensive knowledge, contacts and a professional network in the corporate and financial services industry within Hong Kong, Mainland China and other emerging markets, including, Macau, Malaysia, Philippines, Singapore, Thailand and Vietnam (collectively, but not exclusively, the “Emerging Markets”). The financial statements included elsewhere in this prospectus have been prepared in conformity with generally accepted accounting principles in the United States, which contemplates continuation as a going concern. However, we have not generated any operating revenue, expect to generate operating losses during some or all of our planned development stages, and have a negative cash flow from operations, which raises substantial doubt about our ability to continue as a going concern. In view of these matters, our ability to continue as a going concern is dependent upon our ability to meet our financial requirements, raise additional capital, and the success of our future operations. Results of Operations For the year Ended January 31, 2011 compare to the year ended January 31, 2010. We did not have any operating income from inception through January 31, 2011. From inception through January 31, 2011, the registrant recognized a net loss of $1,190,692. Some general and administrative expenses during the year were accrued. Expenses for the year were comprised of costs mainly associated with legal, accounting, and office. We did not have any operating income from inception (February 2, 2005) through January 31, 2011.For the year ended January 31, 2011, the registrant recognized a net loss of $669,200.Some general and administrative expenses from inception were accrued. Expenses from inception were comprised of costs mainly associated with legal, accounting and office. Capital Resources and Liquidity At January 31, 2011, the Company had some capital resources and will rely upon the issuance of common stock and additional capital contributions from shareholders to fund administrative expenses pending acquisition of an operating company. We believe we can satisfy our cash requirements for the next twelve months with our current cash, shareholder advances, Company shares and expected revenues. However, completion of our Plan of Operations is subject to attaining adequate revenue. We cannot assure investors that adequate revenues will be generated. In the absence of our projected revenues, we may be unable to proceed with our Plan of Operations. Even without adequate revenues within the next twelve months, we still anticipate being able to continue with our present activities, but we may require additional financing. The exact allocation, purposes and timing of any monies raised in subsequent private financings may vary significantly depending upon the exact amount of funds raised and our progress with the execution of our Plan of Operations. In the event we are not successful in reaching our initial revenue targets, additional funds may be required, and we may not be able to proceed with our business plan for the development of identified services. Should this occur, we would likely seek additional financing to support the continued operation of our business. It is foreseeable that we could continue to incur future operating losses. 13 Critical Accounting Policies Our financial statements and related public financial information are based on the application of accounting principles generally accepted in the United States (“GAAP”). GAAP requires the use of estimates; assumptions, judgments and subjective interpretations of accounting principles that have an impact on the assets, liabilities, revenues and expense amounts reported. These estimates can also affect supplemental information contained in our external disclosures including information regarding contingencies, risk and financial condition. We believe our use of estimates and underlying accounting assumptions adhere to GAAP and are consistently and conservatively applied. We base our estimates on historical experience and on various other assumptions that we believe to be reasonable under the circumstances. Actual results may differ materially from these estimates under different assumptions or conditions. We continue to monitor significant estimates made during the preparation of our financial statements. Recent Accounting Pronouncements Except for rules and interpretive releases of the SEC under authority of federal securities laws and a limited number of grandfathered standards, the FASB Accounting Standards Codification™ (“ASC”) is the sole source of authoritative GAAP literature recognized by the FASB and applicable to the Company.We have reviewed the above mentioned accounting pronouncements and interpretations thereof that have effectiveness dates during the periods reported and in future periods. The Company has carefully considered the new pronouncements that alter previous generally accepted accounting principles and does not believe that any new or modified principles will have a material impact on the corporation’s reported financial position or operations in the near term.The applicability of any standard is subject to the formal review of our financial management and certain standards are under consideration.Those standards have been addressed in the notes to the audited financial statement and in our Annual Report, filed on Form 10-K for the period ended January 31, 2011. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements, financings, or other relationships with unconsolidated entities or other persons, also known as “special purpose entities” (SPEs). ITEM 7A.QUANTITIATIVE AND QUALITATIVE DISCLOUSURES ABOUT MARKET RISK Not applicable because we are a smaller reporting company. ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. ITEM 9.CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE On April 11, 2011, the Company engaged the services of Peter Messineo, CPA, a PCAOB registered auditor,to perform audit services. The decision was approved by the Board of Directors.The Company’s previous auditors, Gately and Associates, LLC had ceased performing audits in accordance with PCAOB, due to revocation of Gately’s registration. Prior to the revocation of Gately’s registration, there were no disagreements between the Company and its prior auditors. 14 ITEM 9A.CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures We maintain disclosure controls and procedures designed to provide reasonable assurance that information required to be disclosed in reports filed under the Securities Exchange Act of 1934, as amended (Exchange Act) is recorded, processed, summarized and reported within the specified time periods and accumulated and communicated to our management, including our principal executive officer and principal financial officer, as appropriate to allow timely decisions regarding required disclosure. Our management, with the participation of our Chief Executive Officer and Principle Accounting Officer, evaluated the effectiveness of our disclosure controls and procedures (as defined in Rules 13a-15(e) or 15d-15(e) promulgated under the Exchange Act) at January31, 2011. Based on these evaluations, our CEO and PAO concluded that our disclosure controls and procedures required by paragraph (b)of Rules 13a-15 or 15d-15 were not effective as of January 31, 2011. Management’s Report on Internal Control over Financial Reporting Our management is responsible for establishing and maintaining effective internal control over financial reporting. This system is designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of consolidated financial statements for external purposes in accordance with U.S. GAAP. Our internal control over financial reporting includes those policies and procedures that: (1)pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect our transactions and dispositions of our assets; (2)provide reasonable assurance that transactions are recorded as necessary to permit preparation of consolidated financial statements in accordance with U.S. GAAP, and that our receipts and expenditures are being made only in accordance with authorizations of our management and directors; and (3)provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of our assets that could have a material effect on the consolidated financial statements. Our management performed an assessment of the effectiveness of our internal control over financial reporting at January 31, 2011, utilizing the criteria discussed in the “Internal Control — Integrated Framework” issued by the Committee of Sponsoring Organizations of the Treadway Commission. The objective of this assessment was to determine whether our internal control over financial reporting was effective at January 31, 2011. Based on management’s assessment, we have concluded that our internal control over financial reporting was not effective at January31, 2011. Changes in internal controls Our original submission of our annual report, Form 10-K omitted management’s report on internal control over financial reporting and had some non-standard wording on the certifications by the officers.While management does not believe that these omissions constitute a significant deficiency or a material weakness, we do admit that our controls over financial reporting were not effective.The personnel involved have reviewed the relevant sections of Regulation S-K and believe that our controls over financial reporting will be effective for our next annual report. 15 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS, AND CORPORATE GOVERNANCE The directors and executive officers of the Company are: Name Age Position Date Appointed Michael A. Zahorik President, Chief Executive Officer, Chief Financial Officer, Director November 7, 2005 Set forth below is a brief description of the background and business experience of our executive officers and directors for the past five years. Below is a brief biography of our sole officer and director: MICHAEL A. ZAHORIK was appointed as the Company’s President, Chief Executive Officer, Chief Financial officer and a member of the Board of Directors as of November 7, 2005. Michael Zahorik is also president of Zahorik Professional Group (“ZPG”), which is a consulting group of financial and legal professionals. Mr. Zahorik has extensive experience in the areas of securities, corporate and business litigation and transactions and has advised management and boards of directors through numerous successful public and private transactions. Term of Office Our directors are appointed for a one-year term to hold office until the next annual general meeting of our shareholders or until removed from office in accordance with our bylaws. Our officers are appointed by our board of directors and hold office until removed by the board. All officers and directors listed above will remain in office until the next annual meeting of our stockholders, and until their successors have been duly elected and qualified. There are no agreements with respect to the election of Directors. We have not compensated our Directors for service on our Board of Directors, any committee thereof, or reimbursed for expenses incurred for attendance at meetings of our Board of Directors and/or any committee of our Board of Directors. Officers are appointed annually by our Board of Directors and each Executive Officer serves at the discretion of our Board of Directors. We do not have any standing committees. Our Board of Directors may in the future determine to pay Directors’ fees and reimburse Directors for expenses related to their activities. None of our Officers and/or Directors have filed any bankruptcy petition, been convicted of or been the subject of any criminal proceedings or the subject of any order, judgment or decree involving the violation of any state or federal securities laws within the past five (5) years. 16 Audit Committee We do not have a standing audit committee of the Board of Directors.Management has determined not to establish an audit committee at present because of our limited resources and limited operating activities do not warrant the formation of an audit committee or the expense of doing so.We do not have a financial expert serving on the Board of Directors or employed as an officer based on management’s belief that the cost of obtaining the services of a person who meets the criteria for a financial expert under Item 401(e) of Regulation S-B is beyond its limited financial resources and the financial skills of such an expert are simply not required or necessary for us to maintain effective internal controls and procedures for financial reporting in light of the limited scope and simplicity of accounting issues raised in its financial statements at this stage of its development. Certain Legal Proceedings No director, nominee for director, or executive officer of the Company has appeared as a party in any legal proceeding material to an evaluation of his ability or integrity during the past five years. Compliance With Section 16(A) Of The Exchange Act. Section 16(a) of the Exchange Act requires the Company’s officers and directors, and persons who beneficially own more than 10% of a registered class of the Company’s equity securities, to file reports of ownership and changes in ownership with the Securities and Exchange Commission and are required to furnish copies to the Company. To the best of the Company’s knowledge, any reports required to be filed were timely filed in fiscal year ended January 31, 2008. Code of Ethics The company has adopted a Code of Ethics applicable to its Chief Executive Officer and Chief Financial Officer. This Code of Ethics is filed herewith as an exhibit. ITEM 11. EXECUTIVE COMPENSATION Compensation of Executive Officers Our officers and directors do not receive any compensation (outside of Company stock) for services rendered to us, have not received such compensation in the past, and are not accruing any compensation pursuant to any agreement with us. However, our officers and directors anticipate receiving benefits as beneficial shareholders of us and, possibly, in other ways. 17 Compensation of Directors Directors are permitted to receive fixed fees and other compensation for their services as directors. The Board of Directors has the authority to fix the compensation of directors. No amounts have been paid to, or accrued to, directors in such capacity. Employment Agreements We do not have any employment agreements in place with our sole officer and director ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth the number and percentage of shares of our common stock owned as of April 30, 2010 by all persons (i) known to us who own more than 5% of the outstanding number of such shares, (ii) by all of our directors, and (iii) by all officers and directors of us as a group.Unless otherwise indicated, each of the stockholders has sole voting and investment power with respect to the shares beneficially owned. NameofBeneficialOwner Amount andNature of Beneficial Ownership Percentage ofClass Michael A. Zahorik(1) % China Aim Enterprises Ltd % Falcon Investment Holdings Ltd % ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE Transactions with Management and Others There were no material transactions, or series of similar transactions, since the beginning of the Company’s last fiscal year, or any currently proposed transactions, or series of similar transactions, to which we were or are a party, in which the amount involved exceeds $60,000, and in which any director or executive officer, or any security holder who is known by us to own of record or beneficially more than 5% of any class of our common stock, or any member of the immediate family of any of the foregoing persons, has an interest. Indebtedness of Management There were no material transactions, or series of similar transactions, since the beginning of our last fiscal year, or any currently proposed transactions, or series of similar transactions, to which we were or are a party, in which the amount involved exceeds $60,000 and in which any director or executive officer, or any security holder who is known to us to own of record or beneficially more than 5% of any class of our common stock, or any member of the immediate family of any of the foregoing persons, has an interest. Transactions with Promoters There were no material transactions between us and our promoters or founders. 18 ITEM 14.PRINCIPAL ACCOUNTING FEES AND SERVICES Audit Fees We were billed approximately $2,250 for the audit of our financial statements for the year ended January 31, 2009 on Form 10-K and the reviews included in our periodic Form 10-Q and other reports filed with the Securities and Exchange Commission.We were billed approximately $3,600 for the audit of our year ended January 31, 2010 and the review of our financial reports on Form 10-Q for the periods ended April 30, 2010, July 31, 2010, and October 31, 2010. Our audit for the year ended January 31, 2011 and the re-audits of our years ended January 31, 2010 and 2009 have not been billed. Tax Fees For the Company's fiscal year ended January 31, 2011 and 2010, we were not billed for professional services rendered for tax compliance, tax advice, and tax planning by our principle auditors. All Other Fees For the Company's fiscal year ended January 31, 2011 and 2010, we were not billed for professional services rendered for any other fees by our principle auditors. 19 PART IV ITEM 15.EXHIBITS, FINANCIAL STATEMENT SCHEDULES. a) Documents filed as part of this Annual Report 1. Financial Statements 2. Financial Statement Schedules 3. Exhibits Exhibits No. Descriptions Certification of Chief Executive Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Certification of Principal Accounting Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Certification of Chief Executive Officer Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 20 SIGNATURES In accordance with Section 13 or 15(d) of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. GOLDEN OPPORTUNITIES CORP. Date: October 31, 2011 By: /s/MichaelA. Zahorik Michael A. Zahorik, ChiefExecutive Officer Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Date: October 31, 2011 By: /s/ Michael A. Zahorik Michael A. Zahorik, Chief Financial Officer, and Director 21 GOLDEN OPPORTUNITIES CORPORATION (A DEVELOPMENT STAGE COMPANY) FINANCIAL STATEMENTS AS OF JANUARY 31, 2011 GOLDEN OPPORTUNITIES CORPORATION (a development stage company) Financial Statements Table of Contents FINANCIAL STATEMENTS Page # Balance Sheet F-1 Statement of Operations and Retained Deficit F-2 Statement of Stockholders Equity F-3 Cash Flow Statement F-5 Notes to the Financial Statements F-6 Peter Messineo Certified Public Accountant 1982 Otter Way Palm Harbor FL 34685 peter@pm-cpa.com T727.421.6268F727.674.0511 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Golden Opportunities Corp.: I have audited the balance sheets of Golden Opportunities Corp. as of January 31, 2011 and 2010 and the related statement of operations, changes in stockholder’s equity, and cash flows for the years then ended and for the period February 2, 2005 (date of inception) through January 31, 2011. These financial statements were the responsibility of the Company’s management. My responsibility was to express an opinion on these financial statements based on my audits. I conducted my audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that I plan and perform the audits to obtain reasonable assurance about whether the financial statements were free of material misstatement. The Company was not required to have, nor was I engaged to perform, an audit of its internal control over financial reporting. My audit included consideration of internal control over financial reporting as a basis for designing audit procedures that were appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, I express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. I believe that my audit provide a reasonable basis for my opinion. In my opinion, the financial statements, referred to above, present fairly, in all material respects, the financial position of Golden Opportunities Corp. as of January 31, 2011 and 2010, and the results of its operations and its cash flows for the years then ended and for the period February 2, 2005 (date of inception) through January 31, 2011, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming the Company will continue as a going concern. As discussed in Note 3 to the financial statements, the Company has no revenues from operation, has not emerged from the development stage, has had recurring losses resulting in accumulated deficit, negative cash flows from operations and is requiring traditional financing or equity funding to commence its operating plan. These conditions raise substantial doubt about the Company’s ability to continue as a going concern. Further information and management’s plans in regard to this uncertainty were also described in Note 3. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Peter Messineo, CPA Palm Harbor, Florida April 26, 2011 GOLDEN OPPORTUNITIES CORPORATION (A development stage company) BALANCE SHEETS January 31, 2011 January 31, 2010 ASSETS CURRENT ASSETS Cash $ 68 $ 10 Total Current Assets 68 10 TOTAL ASSETS $ 68 $ 10 LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accrued expenses $ $ Notes payable - stockholders Total Current Liabilities TOTAL LIABILITIES STOCKHOLDERS' DEFICIT Common stock: par value $0.001; 100,000,000 shares authorized; 28,570,000 and 24,570,000 shares issued and outstanding, respectively Additional paid-In capital Deficit accumulated during the development stage ) ) Total Stockholders' Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ 68 $ 10 See accompanying notes to the financial statements F-1 GOLDEN OPPORTUNITIES CORPORATION (A development stage company) STATEMENTS OF OPERATIONS ForthePeriodfrom TwelveMonths TwelveMonths February2,2005 Ended Ended (inception)through January31,2011 January31,2010 January31,2011 REVENUE $ - $ - $ - COST OF SERVICES - - - GROSS PROFIT - - - OPERATING EXPENSES: PROFESSIONAL FEES GENERAL AND ADMINISTRATIVE EXPENSES STOCK COMPENSATION - TOTAL OPERATING EXPENSES LOSS FROM OPERATIONS ) ) ) OTHER (INCOME) EXPENSES INTEREST EXPENSE - STOCKHOLDER TOTAL OTHER (INCOME) EXPENSES, NET LOSS BEFORE INCOME TAXES ) ) ) INCOME TAXES - - - NET LOSS $ ) $ ) $ ) Net Loss Per Common Share - basic & diluted $ ) $ ) $ ) WeightedAverage Common Shares Outstanding: - basic & diluted See accompanying notes to the financial statements F-2 GOLDEN OPPORTUNITIES CORPORATION (A development stage company) STATEMENT OF STOCKHOLDERS' DEFICIT For the Period from February 2, 2005 (inception) through January 31, 2011 Deficitaccumulated Additionsal duringthe Total CommonStock Paid-in Development Stockholders' Shares Amount Capital Stage Deficit Shares issued on acceptance of incorporation expenses upon formation $ $ - $ - $ Net Loss ) ) Balance, January 31, 2006 - ) ) Shares issued on acceptance of expenses paid on July 30, 2006 Shares issued on acceptance of expenses paid on August 15, 2006 Net Loss ) ) Balance, January 31, 2007 ) ) Capital contribution Shares issued as compensation at $0.001 per share on November 1, 2007 Shares issued for cash at $0.025 per share on November 13, 2007 Shares issued for cash at $0.025 per share on November 23, 2007 Shares issued for cash at $0.025 per share on November 29, 2007 Shares issued for cash at $0.025 per share on January 22, 2008 40 Net Loss ) ) Balance, January 31, 2008 ) Interest as in-kind contribution Shares issued as compensation at $0.16 per share on January 2, 2009 Net Loss ) ) Balance, January 31, 2009 ) ) Interest as in-kind contribution Other expenses as in-kind contribution Net Loss ) ) Balance, January 31, 2010 ) ) See accompanying notes to the financial statements F-3 GOLDEN OPPORTUNITIES CORPORATION (A development stage company) STATEMENT OF STOCKHOLDERS' DEFICIT For the Period from February 2, 2005 (inception) through January 31, 2011 (Continued) Deficit accumulated Additionsal during the Total Common Stock Paid-in Development Stockholders' Shares Amount Capital Stage Deficit Interest as in-kind contribution Shares issued as compensation at $0.16 per share on February 5, 2010 Net Loss ) ) Balance, January 31, 2011 $ $ $ ) $ ) See accompanying notes to the financial statements F-4 GOLDEN OPPORTUNITIES CORPORATION (A development stage company) STATEMENTS OF CASH FLOWS ForthePeriodfrom TwelveMonths TwelveMonths February2,2005 Ended Ended (inception)through January31,2011 January31,2010 January31,2011 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities Interest contribution Other expenses contribution - Stock issued for acceptance of expenses paid - - Stock issued as compensation - Changes in operating assets and liabilities: Accrued expenses ) Net cash used in operating activities ) ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from notes payable - stockholder Proceeds from sale of common shares - - Capital contribution - - Net cash flows provided by financing activities NET CHANGE IN CASH 58 7 68 CASH BALANCE AT BEGINNING OF PERIOD 10 3 - CASH BALANCE AT END OF PERIOD $ 68 $ 10 $ 68 SUPPLEMENTAL DISCLOSURE OF CASH FLOWS INFORMATION: Interest paid $ - $ - $ - Income taxes paid $ - $ - $ - See accompanying notes to the financial statements F-5 Golden Opportunities Corporation (a development stage company) NOTES TO FINANCIAL STATEMENTS NOTE 1 - ORGANIZATION Golden Opportunities Corporation (the “Company”), formally known as 51147, Inc. was incorporated in the state of Delaware as of February 2, 2005. The Company was originally incorporated in order to locate and negotiate with a business entity for the combination of that target company with The Company. The Company currently will leverage the talents of its sole executive and will implement its Plan as a business partner with an active company in the Services, Manufacturing, Financial or Public Relations market, i.e. assisting clients in their IPO and other types of fund raising activities (the “Affiliated Partner(s)”). In doing so, the Company will not need to merge into nor will it be required to acquire clients or services in order to engage in active business. The Company will establish its initial offices in Hong Kong and/or Shenzhen, China—expand into emerging markets in Asia. The comprehensive scope of the Company’s professional services (the “Plan of Operations”) will include: - Professional strategic analysis and recommendation; - Professional legal or human resources provision; - Professional Strategic corporate consulting; - Formulation of overall corporate growth or IPO strategy; - Execution of investor relations campaigns; - Formulation of media promotion strategy; - Road show organization; - Formulation of contingency liquidation solutions; - Preparation of corporate promotional materials. Michael Zahorik is the sole officer and director, and has an operational background in the legal, securities, financial and corporate industries. Mr. Zahorik has been actively consulting in Asia since 1989 and is managing director of Zahorik Professional Group. Mr. Zahorik has extensive knowledge, contacts and a professional network in the corporate and financial services industry within Hong Kong, Mainland China and other emerging markets, including, Macau, Malaysia, Philippines, Singapore, Thailand and Vietnam (collectively, but not exclusively, the “Emerging Markets”). The financial statements have been prepared in conformity with generally accepted accounting principles in the United States, which contemplates continuation as a going concern. We have not generated any operating revenue, expect to generate operating losses during some or all of our planned development stage, and have a negative cash flow from operations, which raises substantial doubt about our ability to continue as a going concern. In view of these matters, our ability to continue as a going concern is dependent upon our ability to meet our financial requirements, raise additional capital, and the success of our future operations. NOTE 2 – SUMMARY OF SIGNIFICANT ACCONTING POLICIES Basis of presentation The Company’s financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”). Development stage company The Company is a development stage company as defined by section 915-10-20 of the FASB Accounting Standards Codification.The Company is still devoting substantially all of its efforts on establishing the business and its planned principal operations have not commenced.All losses accumulated since inception have been considered as part of the Company's development stage activities. F-6 Use of estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements as well as the reported amount of revenues and expenses during the reporting period. Actual results could differ from these estimates. Due to the limited level of operations, the Company has not had to make material assumptions or estimates other than the assumption that the Company is a going concern. Fiscal year end The Company elected January 31 as its fiscal year end upon its formation. Cash equivalents The Company considers all highly liquid investments with maturities of three months or less at the time of purchase to be cash equivalents. Fair value of financial instruments The Company follows paragraph 825-10-50-10 of the FASB Accounting Standards Codification for disclosures about fair value of its financial instruments and paragraph 820-10-35-37 of the FASB Accounting Standards Codification (“Paragraph 820-10-35-37”) to measure the fair value of its financial instruments. Paragraph 820-10-35-37 establishes a framework for measuring fair value in generally accepted accounting principles (U.S. GAAP), and expands disclosures about fair value measurements. To increase consistency and comparability in fair value measurements and related disclosures, Paragraph 820-10-35-37 establishes a fair value hierarchy which prioritizes the inputs to valuation techniques used to measure fair value into three (3) broad levels.The fair value hierarchy gives the highest priority to quoted prices (unadjusted) in active markets for identical assets or liabilities and the lowest priority to unobservable inputs.The three (3) levels of fair value hierarchy defined by Paragraph 820-10-35-37 are described below: Level 1 Quoted market prices available in active markets for identical assets or liabilities as of the reporting date. Level 2 Pricing inputs other than quoted prices in active markets included in Level 1, which are either directly or indirectly observable as of the reporting date. Level 3 Pricing inputs that are generally observable inputs and not corroborated by market data. The carrying amounts of the Company’s financial assets and liabilities, such as cash and accrued expenses, approximate their fair values because of the short maturity of these instruments. The Company does not have any assets or liabilities measured at fair value on a recurring or a non-recurring basis, consequently, the Company did not have any fair value adjustments for assets and liabilities measured at fair value at January 31, 2011, nor gains or losses are reported in the statement of operations that are attributable to the change in unrealized gains or losses relating to those assets and liabilities still held at the reporting date for the periods ended January 31, 2011 and 2010 or for the period from February2, 2005 (inception) through January 31, 2011. F-7 Revenue recognition The Company follows paragraph 605-10-S99-1 of the FASB Accounting Standards Codification for revenue recognition. The Company recognizes revenue when it is realized or realizable and earned.The Company considers revenue realized or realizable and earned when all of the following criteria are met: (i) persuasive evidence of an arrangement exists, (ii) the product has been shipped or the services have been rendered to the customer, (iii) the sales price is fixed or determinable, and (iv) collectability is reasonably assured. Income taxes The Company accounts for income taxes under Section 740-10-30 of the FASB Accounting Standards Codification. Deferred income tax assets and liabilities are determined based upon differences between the financial reporting and tax bases of assets and liabilities and are measured using the enacted tax rates and laws that will be in effect when the differences are expected to reverse. Deferred tax assets are reduced by a valuation allowance to the extent management concludes it is more likely than not that the assets will not be realized. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in the statements of operations in the period that includes the enactment date. The Company adopted section 740-10-25 of the FASB Accounting Standards Codification (“Section 740-10-25”). Section 740-10-25 addresses the determination of whether tax benefits claimed or expected to be claimed on a tax return should be recorded in the financial statements. Under Section 740-10-25, the Company may recognize the tax benefit from an uncertain tax position only if it is more likely than not that the tax position will be sustained on examination by the taxing authorities, based on the technical merits of the position. The tax benefits recognized in the financial statements from such a position should be measured based on the largest benefit that has a greater than fifty percent (50%) likelihood of being realized upon ultimate settlement. Section 740-10-25 also provides guidance on de-recognition, classification, interest and penalties on income taxes, accounting in interim periods and requires increased disclosures. The Company had no material adjustments to its liabilities for unrecognized income tax benefits according to the provisions of Section 740-10-25. Net loss per common share Net loss per common share is computed pursuant to section 260-10-45 of the FASB Accounting Standards Codification. Basic net loss per share is computed by dividing net loss by the weighted average number of shares of common stock outstanding during the period. Diluted net loss per share is computed by dividing net loss by the weighted average number of shares of common stock and potentially dilutive outstanding shares of common stock during each period. There were no potentially dilutive shares outstanding for the periods ended January 31, 2011 and 2010, or for the period from February 2, 2005 (inception) through January 31, 2011. Commitments and contingencies The Company follows subtopic 450-20 of the FASB Accounting Standards Codification to report accounting for contingencies. Liabilities for loss contingencies arising from claims, assessments, litigation, fines and penalties and other sources are recorded when it is probable that a liability has been incurred and the amount of the assessment can be reasonably estimated. Cash flows reporting The Company adopted paragraph 230-10-45-24 of the FASB Accounting Standards Codification for cash flows reporting, classifies cash receipts and payments according to whether they stem from operating, investing, or financing activities and provides definitions of each category, and uses the indirect or reconciliation method (“Indirect method”) as defined by paragraph 230-10-45-25 of the FASB Accounting Standards Codification to report net cash flow from operating activities by adjusting net income to reconcile it to net cash flow from operating activities by removing the effects of (a) all deferrals of past operating cash receipts and payments and all accruals of expected future operating cash receipts and payments and (b) all items that are included in net income that do not affect operating cash receipts and payments. The Company reports the reporting currency equivalent of foreign currency cash flows, using the current exchange rate at the time of the cash flows and the effect of exchange rate changes on cash held in foreign currencies is reported as a separate item in the reconciliation of beginning and ending balances of cash and cash equivalents and separately provides information about investing and financing activities not resulting in cash receipts or payments in the period pursuant to paragraph 830-230-45-1 of the FASB Accounting Standards Codification. F-8 Common Stock Recorded as Compensation The Company does not have an employee stock compensation package set up at this time. The stock compensation that has been granted falls under Rule 144 of the Securities Act of 1933. Compliance with Rule 144 is discussed in the following paragraph. In general, under Rule 144 as currently in effect, a person who has beneficially owned shares of a company's common stock for at least one year is entitled to sell within any three month period a number of shares that does not exceed the greater of: 1. 1% of the number of shares of the company's common stock then outstanding. 2. The average weekly trading volume of the company's common stock during the four calendar weeks preceding the filing of a notice on form 144 with respect to the sale. Sales under Rule 144 are also subject to manner of sale provisions and notice requirements and to the availability of current public information about the company. Effective February 15, 2008, the holding period requirement under Rule 144 for ‘‘restricted securities’’ of issuers that are subject to the reporting requirements of the Securities Exchange Act of 1934 is shortened to six months. Restricted securities of issuers that are not subject to the Exchange Act reporting requirements will continue to be subject to a one-year holding period prior to any public resale. The Company issues restricted stock to for various services. Cost for these transactions are measured at the fair value of the consideration received or the fair value of the equity instruments issued, whichever is more reliably measurable. The value of the common stock is measured at the earlier of (i) the date at which a firm commitment for performance by the counterparty to earn the equity instruments is reached or (ii) the date at which the counterparty's performance is complete. The Company recognized compensation expenses and a corresponding increase to additional paid-in-capital related to stock issued for services. Stock compensation for the periods presented were issued for past services provided, accordingly, all shares issued are fully vested, and there is no unrecognized compensation associated with these transactions. Subsequent events The Company follows the guidance in Section 855-10-50 of the FASB Accounting Standards Codification for the disclosure of subsequent events. The Company will evaluate subsequent events through the date when the financial statements were issued. Pursuant to ASU 2010-09 of the FASB Accounting Standards Codification, the Company as an SEC filer considers its financial statements issued when they are widely distributed to users, such as through filing them on EDGAR. NOTE 3 – GOING CONCERN As reflected in the accompanying financial statements, the Company had a deficit accumulated during the development stage of $1,190,692 at January 31, 2011, a net loss of $669,200 and cash used in operations of $26,614 for the year then ended, with no revenues earned during the period. While the Company is attempting to commence operations and produce revenues, the Company’s cash position may not be significant enough to support the Company’s daily operations. Management intends to raise additional funds by way of a public or private offering. Management believes that the actions presently being taken to further implement its business plan and generate revenues provide the opportunity for the Company to continue as a going concern. While the Company believes in the viability of its strategy to increase revenues and in its ability to raise additional funds, there can be no assurances to that effect. The ability of the Company to continue as a going concern is dependent upon the Company’s ability to further implement its business plan and generate revenues. F-9 The financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. NOTE 4 – RELATED PARTY TRANSACTIONS The Company's financial statements have been presented on the basis that it is a going concern in the development stage, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. At this time The Company has not identified the business that it wishes to engage in. The Company's shareholders fund The Company's activities while The Company takes steps to locate and negotiate with a business entity for combination; however, there can be no assurance these activities will be successful. On June 30, 2006, the Company issued 275,000 shares at $0.01 per share to its President in acceptance of travel and administrative expenses paid on behalf of the Company. On August 15, 2006, the Company issued 1,250,000 shares at $0.01 per share to its President in acceptance of travel and administrative expenses paid on behalf of the Company. On November 1, 2007, the Company issued 3,000,000 shares of common stock as compensation to an officer of the Company for a value of $30,000 or $0.01 per share. On November 1, 2007, the Company issued 700,000 shares at $0.01 per share to related party in acceptance of third party contract services. On January 2, 2009, the Company issued 1,125,000 shares of common stock as compensation to an officer of the Company for a value of $180,000 or $0.16 per share. On February 5, 2010, the Company issued 4,000,000 shares of common stock as compensation to an officer of the Company for a value of $640,000 or $0.16 per share. From inception to January 31, 2011, a related party has also loaned the Company money in the form of loans payable totaling in $92,723 ( $66,052 as of January 31, 2010). The loan was created as a demand note with no interest stated. The Company imputes a nominal percentage of interest which is accounted for as a contribution to paid-in-capital. NOTE 5 – STOCKHOLDERS’ EQUITY Preferred stock includes 50,000,000 shares authorized at a par value of $0.001, of which none are issued or outstanding. On February 2, 2005, common stock includes 100,000,000 shares authorized at a par value of $0.001, of which 100,000 have been issued for the amount of $100 in acceptance of the incorporation expenses for the Company. On July 30, 2006, the Company issued 275,000 shares of common stock at $0.01 for a value of $2,750. The shares were issued to a related party in acceptance of expenses paid on behalf of the Company. (note 2) On August 15, 2006, the Company issued 1,250,000 shares of common stock at $0.01 for a value of $12,500. The shares were issued to a related party in acceptance of expenses paid on behalf of the Company. (note 2) On November 1, 2007, the Company issued 3,700,000 shares of common stock at $0.01 for a value of $37,000. The shares were issued to related parties for compensation or third party contract services. (note 2) On November 1, 2007, the Company issued 16,300,000 shares of common stock at $0.01 for a value of $163,000. The shares were issued for compensation and third party contract services. F-10 On November 13, 2007, the Company undertook a Section 4(2) registration under the Securities Act of 1933 to raise $25,000 in the issuance of 1,000,000 shares of common stock at $0.025 per share. The Company’s management considers this offering to be exempt under the Securities Act of 1933. On November 23, 2007, the Company undertook a Section 4(2) registration under the Securities Act of 1933 to raise $14,500 in the issuance of 600,000 shares of common stock at $0.025 per share. The Company’s management considers this offering to be exempt under the Securities Act of 1933. On November 29, 2007, the Company undertook a Section 4(2) registration under the Securities Act of 1933 to raise $4,500 in the issuance of 180,000 shares of common stock at $0.025 per share. The Company’s management considers this offering to be exempt under the Securities Act of 1933. On January 22, 2007, the Company undertook a Section 4(2) registration under the Securities Act of 1933 to raise $1,000 in the issuance of 40,000 shares of common stock at $0.025 per share. The Company’s management considers this offering to be exempt under the Securities Act of 1933. On January 2, 2009, the Company issued 1,125,000 shares of common stock as compensation to an officer of the Company for a value of $180,000 or $0.16 per share. On February 5, 2010, the Company issued 4,000,000 shares of common stock as compensation to an officer of the Company for a value of $640,000 or $0.16 per share. NOTE 6 – INCOME TAXES The Company has a net operating loss carry-forward of $1,190,691 that will expire 20 years after the years generated. The loss generated for the year 2005, 2006, 2007, 2008, 2009 and 2010 was $2,225, $17,250, $204,937, $270,426, $26,654, and $669,200, respectively. The Company has available net operating loss carry-forwards for financial statement and federal income tax purposes. These loss carry-forwards expire if not used within 20 years from the year generated. The Company's management has decided a valuation allowance is necessary to reduce any tax benefits because the available benefits are more likely than not to expire before they can be used. The Company's management determines if a valuation allowance is necessary to reduce any tax benefits when the available benefits are more likely than not to expire before they can be used. The tax based net operating losses create tax benefits in the amount of $178,604 from inception through January 31, 2011. Deferred income taxes reflect the net tax effects of temporary differences between the carrying amounts of assets and liabilities for financial statement purposes and the amounts used for income tax purposes. Significant components of the Company's deferred tax liabilities and assets as of January 31, 2011 are as follows: Deferred tax assets: Federal net operating loss $ Total Deferred Tax Asset Less valuation allowance ) 0 The reconciliation of the effective income tax rate to the federal statutory rate is as follows: Federal income tax rate 15.0 % Increase in valuation allowance ( 15.0 )% Effective income tax rate 0.0 % F-11 NOTE 7 – SUBSEQUENT EVENTS The Company has evaluated all events that occurred after the balance sheet date through the date when the financial statements were issued to determine if they must be reported. The Management of the Company determined that there were no reportable subsequent events to be disclosed. NOTE 8 – RECENT ACCOUNTING PRONOUNCEMENTS In June 2009, the FASB issued new accounting guidance that established the FASB Accounting Standards Codification (“Codification”), as the single source of authoritative GAAP to be applied by nongovernmental entities, except for the rules and interpretive releases of the SEC under authority of federal securities laws, which are sources of authoritative GAAP for SEC registrants. The FASB will no longer issue new standards in the form of Statements, FASB Staff Positions, or Emerging Issues Task Force Abstracts; instead the FASB will issue Accounting Standards Updates. Accounting Standards Updates will not be authoritative in their own right as they will only serve to update the Codification. These changes and the Codification itself do not change GAAP. This new guidance became effective for interim and annual periods ending after September 15, 2009. Other than the manner in which new accounting guidance is referenced, the Codification did not have an effect on the Company’s financial statements. In January 2010, the FASB issued ASU No. 2010-06 regarding fair value measurements and disclosures and improvement in the disclosure about fair value measurements. This ASU requires additional disclosures regarding significant transfers in and out of Levels 1 and 2 of fair value measurements, including a description of the reasons for the transfers. Further, this ASU requires additional disclosures for the activity in Level 3 fair value measurements, requiring presentation of information about purchases, sales, issuances, and settlements in the reconciliation for fair value measurements. This ASU is effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years. We are currently evaluating the impact of this ASU; however, we do not expect the adoption of this ASU to have a material impact on our financial statements. In February 2010, the FASB issued ASU No. 2010-09 regarding subsequent events and amendments to certain recognition and disclosure requirements. Under this ASU, a public company that is a SEC filer, as defined, is not required to disclose the date through which subsequent events have been evaluated. This ASU is effective upon the issuance of this ASU. The adoption of this ASU did not have a material impact on our financial statements. In April 2010, the FASB issued ASU No. 2010-18 regarding improving comparability by eliminating diversity in practice about the treatment of modifications of loans accounted for within pools under Subtopic 310-30 – Receivable – Loans and Debt Securities Acquired with Deteriorated Credit Quality (“Subtopic 310-30”). Furthermore, the amendments clarify guidance about maintaining the integrity of a pool as the unit of accounting for acquired loans with credit deterioration. Loans accounted for individually under Subtopic 310-30 continue to be subject to the troubled debt restructuring accounting provisions within Subtopic 310-40, Receivables—Troubled Debt Restructurings by Creditors. The amendments in this Update are effective for modifications of loans accounted for within pools under Subtopic 310-30 occurring in the first interim or annual period ending on or after July 15, 2010. The amendments are to be applied prospectively. The impact of this ASU did not have a material impact on our financial statements. Except for rules and interpretive releases of the SEC under authority of federal securities laws and a limited number of grandfathered standards, the FASB Accounting Standards Codification™ (“ASC”) is the sole source of authoritative GAAP literature recognized by the FASB and applicable to the Company. Management has reviewed the aforementioned rules and releases and believes any effect will not have a material impact on the Company's present or future financial statements. F-12
